ORDER

PER CURIAM:
AND NOW, this 27th day of January, 1997, the Petition for Allowance of Appeal is GRANTED, but LIMITED to the following issue:
1. Whether the School Board improperly commingled prosecutorial and adjudicatory functions in violation of the principles of Lyness v. State Board of Medicine, 529 Pa. 535, 605 A.2d 1204 (1992), where the School Board first voted to prefer charges against Petitioner, and subsequently adjudicated Petitioner’s challenge to her discharge.
NEWMAN, J., did not participate in the consideration or decision of this matter.